Exhibit WILLIAMSON & RUSNAK ATTORNEYS AT LAW *JIMMY WILLIAMSON, P.C. A PROFESSIONAL CORPORATION CYNDI MOSS RUSNAK *CERTIFIED PERSONAL INJURY TRIAL LAW TEXAS BOARD OF LEGAL SPECIALIZATION 4310 YOAKUM BOULEVARD HOUSTON, TEXAS 77006-5818 www.jimmywilliamson.com AREA CODE 713 TELEPHONE 223-3330 FAX 223-0001 April 23, Via Email David Loev The Loev Law Firm 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Re: Cause No. 2004-63048 - Drago Daic, et al v. Calypso Wireless, Inc., et al - In the 151st Judicial District Court of Harris County, Texas Dear Mr.
